Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a method of automatically installing strapping material to an associated object having a void, the method comprising:... wherein the positioning the first chute portion includes locating the void in the associated object using a sensor mounted to the first end effector and advancing the first chute portion at least partially into the void, wherein the joining the first chute portion to the second chute portion includes advancing the second chute portion at least partially into the void in the associated object from an opposite side of the void than the first chute portion such that the first and second chute portions are joined together within the void of the associated object, in combination with the rest of the claimed limitations.
US 5,540,142 to Mieleszuk is the closest reference to the instant application, Mieleszuk discloses a first end effector (a left arm 50) and second end effector (a right arm 50), each end effector mountable to a multi-axis positioner (see Illustration #3 below) and including at least a portion (defined by a gate 58 OR the sections as shown in illustration #1 below) of a chute (see inside element 50 where a strap (S) comes out in fig. 1, OR "a path" in col. 4, line 57, OR the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        June 7, 2021